United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2705
                                    ___________

United States of America,          *
                                   *
            Appellee,              *
                                   * Appeal from the United States
     v.                            * District Court for the
                                   * Southern District of Iowa.
Mario Alberto Dominguez-Chavez,    *
                                   *
            Appellant.             *
                              ___________

                              Submitted: February 15, 2005
                                 Filed: May 24, 2005
                                  ___________

Before LOKEN, Chief Judge, RILEY and SMITH, Circuit Judges.
                              ___________

RILEY, Circuit Judge.

       Mario Alberto Dominguez-Chavez (Dominguez-Chavez) appeals his 70-month
sentence imposed by the district court1 after he pled guilty to one count of being an
illegal alien found in the United States following deportation, in violation of 8 U.S.C.
§ 1326(a). At sentencing, Dominguez-Chavez did not raise a Sixth Amendment
challenge to the Sentencing Guidelines computation, or make reference to Apprendi
v. New Jersey, 530 U.S. 466 (2000), or Blakely v. Washington, 124 S. Ct. 2531
(2004). Therefore, Dominguez-Chavez has not preserved the issue of whether the

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
district court committed Booker error,2 and we review only for plain error. United
States v. Pirani, No. 03-2871, 2005 WL 1039976, slip op. at 6 (8th Cir., as amended,
May 9, 2005) (en banc); Fed. R. Crim. P. 52(b).

       We may notice a claimed error not raised below only where an error is plain,
affects the defendant’s substantial rights, and “‘seriously affect[s] the fairness,
integrity, or public reputation of judicial proceedings.’” Johnson v. United States,
520 U.S. 461, 467 (1997) (quoting United States v. Olano, 507 U.S. 725, 732 (1993)).
This is a demanding standard, not easily met. United States v. Rodriquez-Ceballos,
No. 04-3390, slip op. at 6 (8th Cir. May 16, 2005) (citing United States v. Dominguez
Benitez, 124 S. Ct. 2333, 2340 (2004)).

      At sentencing, the district court determined Dominguez-Chavez had a total
offense level of 21 and a criminal history category V, resulting in a Guidelines
sentencing range of 70-87 months. The district court enhanced Dominguez-Chavez’s
criminal history computation by three levels, because Dominguez-Chavez was on
parole when the instant offense occurred, and he committed the instant offense two
years after release from prison. See U.S.S.G. § 4A1.1(d)-(e). Dominguez-Chavez
moved for a downward departure based on the (1) overrepresentation of the
seriousness of his criminal history, (2) extraordinary familial responsibilities, and (3)
cultural assimilation. The district court denied the request to depart downward, and
sentenced Dominguez-Chavez to 70 months, finding “a sentence at the bottom of the
guideline range is fully adequate to address the offense at issue in this case.”

       While Booker error is plain, Dominguez-Chavez cannot demonstrate the third,
substantial prejudice prong under Johnson and Olano. See Pirani, slip. op. at 8-13.
In Pirani, we ruled a defendant seeking to have his sentence remanded on plain-error
review must “establish a reasonable probability that, but for Booker error, the


      2
          United States v. Booker, 125 S. Ct. 738 (2005).

                                          -2-
defendant would have received a more favorable sentence under an advisory
guidelines regime.” Id. at 12. In this case, the district court imposed the minimum
sentence under the applicable guidelines range. “Nothing in the record suggests a
reasonable probability that the district court would have imposed a more lenient
sentence absent Booker error.” Id. Because Dominguez-Chavez has failed to meet
his burden to establish a reasonable probability of actual prejudice, we need not
consider whether the plain Booker error “seriously affect[s] the fairness, integrity, or
public reputation of judicial proceedings.” Olano, 507 U.S. at 732.

       Accordingly, we affirm Dominguez-Chavez’s sentence.
                     ______________________________




                                          -3-